Exhibit 10.3

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (“Agreement”), effective as of May 16, 2019 (the
“Effective Date”), is made and entered into by and between Postal Realty Trust,
Inc., a Maryland corporation (the “Contributor”), and Postal Realty LP, a
Delaware limited partnership (“Transferee”).

 

RECITALS

 

WHEREAS, the Contributor is the legal, record and beneficial owner of (i) equity
interests (the “Property Entity Interests”) in the entities (the “Property
Entities”) described on Schedule A-1 hereto, which Property Entities are the
direct or indirect owners of the real properties described on Schedule A-1
hereto (the “Indirect Properties”), and (ii) undivided real property interests
(the “Direct Property Interests”) in the real properties described on Schedule
A-2 hereto (the “Direct Properties”). The Property Entity Interests, the Direct
Property Interests, the Indirect Properties and the Direct Properties
collectively are referred to herein as the “Contributed Property”; and

 

WHEREAS, in consideration for Contributor’s contribution, assignment and
transfer of the Contributed Property to Transferee, Transferee shall assume the
existing indebtedness encumbering the Contributed Property and desires to issue
and deliver common units of limited partnership interests of Transferee in the
amount described in Schedule B (the “OP Unit Consideration”) to the Contributor;
and

 

WHEREAS, the Contributor now desires to contribute, assign and transfer the
Contributed Property to Transferee; and

 

WHEREAS, Transferee desires to acquire and assume the Contributed Property from
the Contributor, and issue and deliver to the Contributor the OP Unit
Consideration, on the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual covenants herein contained, the parties hereto agree as follows:

 

1. Sale, Contribution and Assignment of Contributed Property. The Contributor
hereby contributes, assigns and transfers the Contributed Property to
Transferee, and Transferee hereby accepts transfer of and assumes the
Contributed Property from the Contributor, pursuant to the terms and conditions
set forth in this Agreement. For the avoidance of doubt, beneficial ownership of
the Contributed Property shall be contributed, assigned and transferred (the
“Contribution”) on the Effective Date.

 

2. Consideration. In consideration for Contributor’s contribution, assignment
and transfer of the Contributed Property to Transferee, Transferee hereby issues
and delivers to the Contributor, and the Contributor hereby accepts transfer of,
the OP Unit Consideration.

 



 

 

 

3. Representations. Each party hereto hereby represents and warrants that, with
respect to itself, each and every one of the following statements is true,
correct and complete in every material respect as of the date of this Agreement:

 

(a) Such party is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation or incorporation, and has full right,
power and authority to enter into this Agreement and to assume and perform all
of its obligations under this Agreement. The execution and delivery of this
Agreement and the performance by such party of its obligations under this
Agreement require no further action or approval of its members, of its board of
managers, its board of directors or of any other individuals, entities or
governing bodies in order to constitute this Agreement as a binding and
enforceable obligation of such party.

 

(b) Neither the entry into nor the performance of, or compliance with, this
Agreement by such party has resulted, or will result, in any violation of, or
default under, or has resulted, or will result, in the acceleration of, any
obligation under any existing articles of incorporation, bylaws, operating
agreements, organizational documents, mortgages, indentures, lien agreements,
notes, contracts, permits, judgments, decrees, orders, restrictive covenants,
statutes, rules or regulations applicable to such party. With regard to the
representations and warranties of Contributor only, Contributor has clear title
to the Contributed Property.

 

(c) No authorization, consent, approval, permit or license of, or filing with,
any governmental or public body or authority, or any other person or entity is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement or the agreements contemplated hereby
on the part of such party.

 

4. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and may not be modified or amended except by instrument in
writing signed by the parties hereto.

 

5. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of [Delaware].

 

6. Severability. If any term, covenant or condition of this Agreement shall to
any extent be deemed invalid or unenforceable, then the remainder of this
Agreement, and the application of such term, covenant or condition, shall not be
affected thereby, and shall be valid and enforceable to the fullest extent
permitted by law.

 

7. Further Acts and Assurances. The Contributor and Transferee each covenant
that they will take all necessary action to confirm the transactions
contemplated hereby, including securing any necessary records of transfer and
executing and delivering (or cause to be executed and delivered) all such
agreements, instruments, certificates and other documents, and shall take (or
cause to be taken) and do (or cause to be done) all things necessary, proper or
advisable to consummate and make effective this Agreement.

 

8. Tax Treatment. The parties to this Agreement intend that, for United States
federal income tax purposes, the contribution and assignment of the Contributed
Property shall be treated as a tax-deferred contribution under Internal Revenue
Code section 721 by the Contributor to Transferee.

 

[Signatures on following page]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 

  POSTAL REALTY TRUST, INC.,       By: /s/ Andrew Spodek   Name: Andrew Spodek  
Title: Chief Executive Officer

 

  POSTAL REALTY LP,       By: Postal Realty Trust, Inc.     its general partner

 

  By: /s/ Andrew Spodek   Name: Andrew Spodek   Title: Chief Executive Officer

 

 

[Signature page to Postal Realty Trust, Inc. Contribution Agreement]

 



 

 

 

Schedule A-1

 

Property Entities

Seller’s Percentage Interest and Indirect Property

 

Seller’s Percentage Interest/Sold Entity   Indirect Property 100% Gary Glen Park
Realty, LLC   Peru, IN     Gary, IN     Deville, LA     Scotland, SD       100%
interest in Hiler Buffalo, LLC   Glasgow, VA     Chicago, IL     Chester, WV    
Flora, IN     Edina, MO     Dobson, NC     Chicago, IL     Buffalo, NY      
100% interest in PPP Assets, LLC   Spring Grove, PA     Brockway, PA     Knox,
PA     Frackville, PA     Girardville, PA     New Philadelphia, PA    
Orwigsburg, PA     Ringtown, PA     Shoemakersville, PA     Tower City, PA    
Williamstown, PA     Leola, PA     Castleton on Hudson, NY       100% interest
in Asset 20024, LLC   Sundown, TX     Byron, MI     Barton, VT     Enosburg
Falls, VT     Fairlee, VT     Groton, VT     Hartford, VT     Marlborough, NH  
  Port Henry, NY     Sheffield, VT     South Royalton, VT     Indian Rocks
Beach, FL

 

Schedule A-1

 

 



    Abington, MA     East Liverpool, OH     Poseyville, IN     Wadesville, IN  
  Edgewood, IA     Pelahatchie, MS     Kimball, NE     Winamac, IN     Ralls, TX
      15% interest in Harbor Station LLC   Milwaukee, WI       100% interest in
A&J Assets LLC   El Paso, TX     El Paso, TX     Stinnett, TX     Fabius, NY    
Pompey, NY     Mount Vernon, IL     Deltaville, VA     Memphis, TN     Memphis,
TN       100% interest in UPH Merger Sub LLC   Adrian, PA – MPO     Akron, MI -
MPO     Albany, LA - MPO     Amelia, LA - MPO     Amoret, MO - MPO     Arcadia,
OK - MPO     Archer, IA - MPO     Barton City, MI - MPO     Basalt, ID - MPO    
Beach, ND - MPO     Blanco, OK - MPO     Blandon, PA - MPO

 

Schedule A-1

 

 



    Boswell, PA - MPO     Briscoe, TX - MPO     Brownfield, PA - MPO     Camp
Crook, SD - MPO     Caney, OK - MPO     Carencro, LA - MPO     Castlewood, SD -
MPO     Cedarville, AR - MPO     Chalk Hill, PA - MPO     Clancy, MT - MPO    
Cochranville, PA - MPO     Cortland, NE - MPO     De Witt, MO - MPO     Dewar,
OK - MPO     Dracut, MA - MPO     Dunlap, TN - MPO     Eagle, WI - MPO     Eden
Valley, MN - MPO     Exline, IA - MPO     Falcon, MO - MPO     Flippin, AR - MPO
    Folsom, LA - MPO     Fountain, MI - MPO     Foyil, OK - MPO     Fruitland,
ID - MPO

 



Schedule A-1

 

 



    Gallitzin, PA - MPO     Gillett, TX - MPO     Glenmora, LA - MPO     Grand
Cane, LA - MPO     Grantville, KS - MPO     Guy, TX - MPO     Hadley, MA - MPO  
  Halls, TN - MPO     Hallsville, TX - MPO     Hamer, ID - MPO     Harris, MN -
MPO     Hartland, MI - MPO     Herminie, PA - MPO     Hillsdale, OK - MPO    
Hulbert, MI - MPO     Huntington, MA - MPO     Iroquois, SD - MPO     Island
Park, ID - MPO     Jackson Center, PA - MPO     Julian, PA - MPO     Kansas, OK
- MPO     Ketchum, OK - MPO     Knobel, AR - MPO     Lake Andes, SD - MPO    
Lake Cormorant, MS - MPO

 



Schedule A-1

 

 

    Lake Nebagamon, WI - MPO     Lake, MI - MPO     Langley, OK - MPO     Le
Center, MN - MPO     Liberty, MS - MPO     Lincoln, AR - MPO     Luther, OK -
MPO     Maiden Rock, WI - MPO     Malone, FL - MPO     Manvel, TX - MPO    
Marietta, IL - MPO     Marvell, AR - MPO     Maysville, NC - MPO     Meeker, OK
- MPO     Midvale, ID - MPO     Mill Creek, OK - MPO     Monroe, OK - MPO    
Montello, WI - MPO     Monterey, LA - MPO     Monteview, ID - MPO    
Mooringsport, LA - MPO     Morganton, GA - MPO     Morrisdale, PA - MPO    
Mount Washington, KY - MPO

 



Schedule A-1

 

 

    New Haven, MI - MPO     New Salem, PA - MPO     New Waverly, TX - MPO    
Newcastle, OK - MPO     Noble, LA - MPO     Nolensville, TN - MPO     North
Waterboro, ME - MPO     Oakland, ME - MPO     Ola, AR - MPO     Paris, ID - MPO
    Parsons, TN - MPO     Pewaukee, WI - MPO     Pilot Knob, MO - MPO    
Plainview, AR - MPO     Powersville, MO - MPO     Prue, OK - MPO     Raymond, SD
- MPO     Richey, MT - MPO     Ridgetop, TN - MPO     Rozet, WY - MPO     Saint
Charles, ID - MPO     Sand Creek, MI - MPO     Saucier, MS - MPO

 

Schedule A-1

 

 



    Saxton, PA - MPO     Sheldon, ND - MPO     Shell, WY - MPO     Sherburn, MN
- MPO     Shirley, AR - MPO     Slippery Rock, PA - MPO     Smokerun, PA - MPO  
  Snow Hill, MD - MPO     Somers, CT - MPO     Spavinaw, OK - MPO     Spencer,
OK - MPO     Sprague, NE - MPO     Storden, MN - MPO     Strong, AR - MPO    
Stuart, OK - MPO     Tetonia, ID - MPO     Towner, ND - MPO     Trego, MT - MPO
    Troy, TX - MPO     Turtletown, TN - MPO     Vici, OK - MPO     Wadsworth, NV
- MPO     Warden, WA - MPO     Waskom, TX - MPO     West, MS - MPO

 

Schedule A-1

 

 

    White, GA - MPO     Wilmer, AL - MPO     Wilson, MI - MPO     Winburne, PA -
MPO     Woodbine, KY - MPO     Yeagertown, PA - MPO

 

Schedule A-1

 

 

Schedule A-2

 

Direct Properties

Seller’s Percentage Interest and Property

 

Seller’s Percentage Interest   Property 100%   Barstow, IL     Carbon Cliff, IL
    Hillsdale, IL     Little York, IL     Lynn Center, IL     New Windsor, IL  
  Rapids City, IL     Alpha, IL     Orion, IL     Seatonville, IL     Hancock,
NY     Elba, NY     Tulsa, OK     Vanndale, AR     Cadwell, GA     Colquitt, GA
    Meansville, GA     Tacoma, WA     Leslie, MI     Springport, MI    
Chesaning, MI     Aurora, CO     West Sacramento, CA     Oakdale, PA    
Princess Anne, MD     Elizabeth, PA



 

 

 

